In an action to recover the reasonable value of legal services, judgment in favor of defendant, entered after a trial before the court and a jury, as amended by order entered on or about November 15, 1943, and order granting reargument and on reargument adhering to decision which denied plaintiffs’ motion to set aside the verdict, and for a new trial, unanimously affirmed, with costs. No opinion. Appeal from original order denying motion to set aside verdict and for a new trial dismissed, without costs. Present — Hagarty, Acting P. J., Carswell, Adel and Nolan, JJ.